M. J. Kelly, J.
(dissenting). I do not believe that the fact that the identities of the witnesses Bob Sovine and Dick Ban were revealed by means of the defendant’s illegally obtained admissions is sufficient to warrant exclusion of the witnesses’ testimony.
It does seem at first glance that this question was settled by People v Robinson, 48 Mich App 253, 260; 210 NW2d 372, 376 (1973), lv den, 390 Mich 793 (1973):
"We are therefore compelled to agree with the defendant that any evidence secured as a result of his involuntary statements is inadmissible. Any witness whose identity was discovered as a result of those statements, or any physical evidence developed therefrom, may not be admitted upon defendant’s trial.”
However, I do not believe that the exclusionary rule should be applied to witnesses in the same way that it is applied to verbal statements and physical evidence. I would concur in the view expressed by this Court in the case of People v Tucker, 19 Mich App 320, 327-329; 172 NW2d 712, 716-717 (1969):
" 'In each case the court must determine how great a part the particular manifestation of "individual human personality” played in the ultimate receipt of the testimony in question. Indications in the record that mere *734knowledge of the witness’ identity would not inevitably guarantee that his testimony would be favorable to the prosecution; that the witness might eventually have voluntarily gone to the police even without their knowing his identity; that his testimony has remained unchanged from the start — all are relevant factors to be considered in determining the final outcome.’ (Citation omitted.)
" 'In our opinion, assuming an illegal confession, for the fruit of the poisoned tree doctrine to be operative, a causal chain must be shown to exist from the primary illegality to the procurement of and the effect upon the substance of the evidence sought to be employed. A bare finding that the identity of witnesses was learned by illegal means is insufficient to warrant exclusion. (Citations omitted.)
" 'Before determining the instant motion to suppress, several questions should have been answered: (1) if it be assumed that no statement had been made by defendant to the police, would Cather and O’Connor have come forward voluntarily; (2) if not, would the police have reasonably been expected to learn their identity by an independent investigation; and (3) apart from revealing their identity, to what use, if any, was the illegally obtained information put in procuring the testimony of the witnesses and in affecting the substance thereof.’ ”
Although the U. S. Supreme Court did not address itself to. this precise question it did affirm Tucker’s conviction in Michigan v Tucker, 417 US 433; 94 S Ct 2357; 41 L Ed 2d 182 (1974).
I do not believe the testimony of such witnesses should be excluded for the following reasons: (1) both witnesses were good friends of the defendant and lived with him at the county home; (2) because of the close relationship between the defendant and the witnesses, it is likely that the police would have discovered these witnesses in their investiga*735tions; and (3) it seems probable that the witnesses would have come forward to the police.
In his second assignment of error, the defendant claims that the trial judge’s instruction on intoxication was erroneous since it failed to inform the jury that the burden was on the people to show that he was not intoxicated at the time the crime was committed. An examination of the record indicates that the trial judge gave a separate and correct instruction on the burden of proof, charging that it was the prosecution’s burden to prove every element of the offense beyond a reasonable doubt.
Defendant finally contends that the trial court erred in refusing to give a requested instruction on the offense of manslaughter. We do not address ourselves to this issue. Since the defendant will be retried pursuant to the majority opinion and in view of the confusion as to the retroactive or prospective effect of People v Ora Jones, 395 Mich 379; 236 NW2d 461 (1975), I suggest to the trial judge that, if on retrial the defendant requests an instruction on manslaughter as he did before, the court give such an instruction.
On the basis of the issue dealt with by the majority, I would not suppress the witnesses’ testimony.